Citation Nr: 9927657	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-29 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for alcohol abuse 
secondary to schizophrenia.

2.  Entitlement to service connection for drug abuse 
secondary to schizophrenia.

3.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.  

4.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1994 to September 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDINGS OF FACT

1.  There is no medical evidence linking alcohol abuse to 
schizophrenia.

2.  There is no medical evidence linking substance abuse to 
schizophrenia.

3.  Schizophrenia results in no more than severe impairment 
and in impairment characterized by no more than deficiencies 
in most areas.

4.  The veteran's service connected disability does not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for alcohol abuse secondary to schizophrenia is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for drug abuse secondary to schizophrenia is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a total evaluation for schizophrenia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9204 (1996) and 
4.130, Diagnostic Code 9204 (1998).

4.  The criteria for a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Alcohol and Drug Abuse

The veteran seeks service connection for alcohol and drug 
abuse secondary to service-connected schizophrenia.  The 
Board observes that although compensation may not be paid for 
any disability resulting from abuse of alcohol or drugs, the 
plain language of 38 U.S.C. § 1110 does not preclude the 
granting of service connection for abuse of alcohol or drugs, 
where there is medical evidence attributing drug or alcohol 
abuse to another service-connected disability.  Barela v. 
West, 11 Vet. App. 280 (1998).  The claims file contains some 
evidence of alcohol and drug abuse.  For instance, a November 
1996 entry reflects a diagnosis of substance abuse, as does a 
January 1997 discharge report, an April 1997 entry makes 
reference to a follow-up for substance abuse, and a January 
1999 examination report documents a history of alcohol abuse.  
However, there is no medical opinion in the claims file 
suggesting that alcohol or drug abuse is secondary to another 
disability or otherwise attributing alcohol or drug abuse to 
service.  Therefore, the veteran's claims for service 
connection for alcohol and drug abuse, are not well grounded.  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


II.  Increased Evaluation for Schizophrenia

Schizophrenia is evaluated as 30 percent disabling under 
diagnostic code 9204.  The Board notes that substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including schizophrenia, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, schizophrenia 
warranted a 70 percent evaluation, if it resulted in severe 
social and industrial inadaptability.  A total evaluation was 
available if there were active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).

Under the new criteria, a 70 percent evaluation is warranted 
for a mental disorder, such as schizophrenia, if the disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech which is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted if the disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9204 (1998).

Although the evidence suggests a disability picture that 
might be characterized as severe and a level of impairment 
with deficiencies in most areas, the evidence does not 
suggest total social and industrial inadaptability or total 
occupational and social impairment, such as to warrant a 100 
percent evaluation.  The veteran has been hospitalized at 
various points in time in connection with diagnoses of 
schizophrenia and has undergone VA examinations, including VA 
examinations in January 1997, August 1997, and January 1999.  

During the most recent VA examination in February 1999, the 
veteran complained of mood swings and some auditory 
hallucinations and was described as in acute distress and 
quite nervous.  However, he was able to respond to questions 
without difficulty, was clear, coherent, and oriented, had 
adequate attention and concentration, demonstrated intact 
memory, and had no difficulty responding to questions.  He 
was without delusions or hallucinations and without suicidal 
or homicidal ideation.  He did not engage in obsessive or 
ritualistic behavior and did not present indications of panic 
attacks.  Moreover, he reported a history of ongoing 
employment, including employment at the time of the 
examination that he had had since March 1998.  The examiner 
observed that the veteran continued to remain stable in areas 
of his own interest and away from people and that he 
continued with active work.  

The examination results, which reflect that the veteran is 
able to work in the community and is stable, do not suggest a 
disability picture that approaches the criteria for a higher 
rating either under the criteria in effect prior to the 
November 1996 regulatory changes or those currently in effect 
at this time.  Other evidence associated with the claims 
file, including the results of earlier examinations, 
similarly suggest the presence of a disability that does not 
result in total impairment or total inadaptability.  During a 
VA examination in January 1997, an examiner concluded that 
the veteran was recovering from an acute recent psychosis and 
that insight was considerably impaired, but that he was able 
to conduct ordinary matters of life.  The examiner determined 
that the veteran, whom he characterized as modestly 
functional, experienced moderately active impairment of his 
ability to function as a result of restriction of affect, a 
tendency to isolate, paranoid ideation, and auditory 
perceptions and characterized schizophrenic reaction as 
moderate to severe.  During an examination in August 1997, an 
examiner noted that since the veteran's discharge from 
Lincoln Hospital in January 1997, the veteran resumed work at 
a bowling alley where he worked since September 1995.  The 
veteran complained of flashbacks and auditory hallucinations, 
and his affect was flat and his mood quite low.  However, he 
was reportedly stable in his social and occupational 
functioning.  

In addition, various global assessment of functioning (GAF) 
evaluations contained in the claims folder also reflect a 
higher level of functioning than that consistent with a 
higher evaluation.  During a hospitalization in November 
1996, the veteran's GAF evaluation reportedly was 50 at the 
time of admission and 60 at the time of discharge.  During a 
period of hospitalization from December 1996 to January 1997, 
the veteran's GAF evaluation reportedly was 50.  Although a 
GAF evaluation of 18 was assigned during a hospital admission 
in January 1998, the best GAF evaluation for the past year 
reportedly was 80.  Further, a report of a hospitalization 
immediately thereafter, also in January 1998, reflects that 
the veteran was free of acute psychosis since his admission 
and also reflects an assigned GAF evaluation of 55.  During 
the most recent VA examination in February 1999, the examiner 
assigned a GAF of 60.  

GAF evaluations of 51 to 60 are considered consistent with 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF 
evaluations of 41 to 50 are consistent with serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  American Psychiatric Association, Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  The 
bulk of the GAF evaluations that have been assigned to the 
combined effects of the veteran's psychiatric disorders 
generally have not risen beyond moderate or serious 
impairment.  Although the veteran's disability was assigned a 
much lower GAF evaluation at one point in January 1998, prior 
and subsequent evaluations, as well as the reference in 
January 1998 to much higher evaluation of 80 and a reference 
in another January 1998 hospitalization report to "a recent 
relapse," all suggest that this single GAF evaluation is not 
representative of the veteran's overall level of impairment.  

The body of evidence before the Board, therefore, indicates 
that the veteran's psychiatric disorder results in no more 
than severe impairment and in impairment characterized by no 
more than deficiencies in most areas.  Because the veteran's 
disability does not approach total occupational and social 
impairment or total social and industrial inadaptability, an 
increased evaluation is not warranted.  

III.  Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran's sole service-connected disability consists of 
schizophrenia, which is evaluated as 70 percent disabling.  
Although this is sufficient to meet the percentage 
requirements, the evidence associated with the claims file 
reflects that the veteran is not unable to secure or follow a 
substantially gainful occupation.  The veteran who has a high 
school education, has a history of work in various areas of 
manual labor, including work as a roofer, as a maintenance 
worker, and as a sheet metal operator.  More recently the 
veteran has worked as a bowling attendant, and although the 
veteran indicated in a February 1997 claim that he became 
disabled in October 1996, the veteran indicated during a 
January 1997 examination that he had resumed his prior work 
at the bowling alley since being hospitalized in November 
1996.  In addition, the veteran indicated during an 
examination in February 1999 that he was employed at that 
time.  Although the precise nature of that employment remains 
unclear, the examiner, who characterized the veteran as 
stable, indicated that the veteran had continued with active 
work.  It would appear, therefore, that the veteran retains a 
substantially gainful occupation.  A total evaluation based 
upon individual unemployability, therefore, is not warranted.  

IV.  Conclusion

Notwithstanding any contentions to the contrary, an 
independent medical examination is not warranted by the 
evidence in this case.  As discussed above, the claims for 
service connection for alcohol and drug abuse secondary to 
schizophrenia are not well grounded.  The claims for 
increased ratings are judged by the results of VA medical 
examinations, which are adequate for this purpose.  The 
appeal, therefore, does not involve a question of such 
medical complexity or controversy as to necessitate an 
advisory medical opinion.  See 38 U.S.C.A. § 5109; 38 C.F.R. 
§§ 20.901.


ORDER

A claim for service connection for alcohol abuse secondary to 
schizophrenia is denied. 

A claim for service connection for drug abuse secondary to 
schizophrenia is denied.  

A claim for an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling, is denied.

A total rating based upon individual unemployability is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

